In a proceeding pursuant to Family Court Act article 10, Felisha B. appeals from a fact-finding order of the Family Court, Queens County (Salinitro, J.), dated July 26, 2002, which, after a hearing, found that she neglected her daughter Jasmine B.
Ordered that the order is affirmed, without costs or disbursements.
The determination of the Family Court that the appellant mother was guilty of neglect was supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [b] [i]; Matter of Nicole V., 71 NY2d 112, 117 [1987]). The evidence adduced at the fact-finding hearing showed that the mother reasonably should have known that the child was in imminent danger of being sexually abused, and that the mother’s behavior constituted a willful omission in the protection of the subject *354child (see Matter of Christina P., 275 AD2d 783, 784 [2000]; Matter of Sara X., 122 AD2d 795, 796 [1986]). S. Miller, J.E, H. Miller, Crane and Rivera, JJ., concur.